In re: James E. Albert, Robert Connella, Ralph O. Funk, James R. Roy and Henry B. Vandersypen applying for writs of certiorari, prohibition and mandamus. ¡,
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable A. M. D’Angelo, Judge of the Ninth Judicial District, Court for the Parish of Rapides, to transmit to the Supreme Court of Louisiana, on or before the 4th day of May, 1970, the record in duplicate, or a certified copy of the record in duplicate, of the proceed*344ings complained of by the relator herein to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through his attorneys shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.